DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed March 1, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Each claim has been amended to recite “functionalized with one or more ligands capable of interacting or binding to receptors expressed on a cell membrane.” However, the disclosure as originally filed only disclosed that functionalization “with ligands capable of interacting or binding to receptors expressed on the cell membrane of tumor cells” (e.g. ¶ [0008] of the PGPub of the instant application, emphasis added). The new claim language allows for ligands that interact with/bind to any receptor expressed on any cell membrane, but the disclosure is limited to only those receptors that are expressed on the cell membrane of tumor cells. Receptors that are only expressed on non-tumor cells are encompassed by the amended claims but such subject matter was not disclosed in the specification as originally filed and therefore the claims contain new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5, 9, 19 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (J Nanosci Nanotech, 2006) in view of Constantinides et al. (Pharm Res, 2000). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 1, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that Tiwari is completely silent as to the use of a vitamin E such as α-tocopherol and fails to suggest the claimed combination. The attempt to cure this deficiency with Constantinides et al. is insufficient since there is no suggestion to include vitamin E in the emulsions of Tiwari. At best, Constantinides et al. provides motivation to replace the LIPOID® E80 oil phase of Tiwari et al. with α-tocopherol, but without the benefit of improper hindsight analysis, one of skill in the art would not be motivated to include the combination of sphingomyelin and α-tocopherol in the same emulsion.
These arguments are unpersuasive. The instant claims require that the oily nucleus comprise α-tocopherol but not any particular amount of any particular ingredient. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  There need not be an explicit teaching, suggestion or motivation in the prior art to provide adequate reasoning to render the instant claims obvious. In this case, Constantinides et al. teaches that in addition to the ability to act as an oil phase, α-tocopherol can be provided in combination with paclitaxel that is at least as efficacious that is less toxic while providing high levels of stable paclitaxel (p 176, col 1, ¶ 3) and that vitamin E has been reported to therapeutic for cytotoxicity, one of the main side effects of paclitaxel, and known to generally reduce the cytotoxicity of cytotoxic compounds (p 176, col 1, ¶ 1). α-tocopherol is compatible with emulsions and can be used as the oil phase as taught in Constantinides et al. This provides motivation to one of ordinary skill in the art to use a combination of paclitaxel and α-tocopherol in the preparations of Tiwari et al. Based on the teachings of the prior art and their knowledge, the person of ordinary skill in the art would be motivated to add α-tocopherol to provide such effects to the paclitaxel containing nanoemulsions of Tiwari et al. but this does not only mean that the entire composition of the oil phase is replaced. It could also be added as an ingredient in the emulsion to provide positive effects on paclitaxel emulsions disclosed by Constantinides et al. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Applicants also traverse on the grounds that unexpected results are present that overcomes any possible case of obviousness. The claimed nanoemulsions shows unexpectedly low toxicity as shown in various assy. 1:0.1 α-tocopherol and sphingomyelin in the VSM composition induced hardly any toxicity that was not altered by incorporation of a ligand on the surface of the nanoemulsions. The major components of the claimed nanoemulsion are natural and neutral lipids leading to low toxicity. Replacement of the sphingomyelin with a ceramide resulted in a significant increase in toxicity and therefore not all sphingolipids are equally suitable for obtaining non-toxic theranostic nanoemulsions. The cited references do not teach or suggest this unexpected result. Not all oily nuclei are equally suitable for obtaining non-toxic theranostic nanoemulsions as linoleic acid and oleic acid oily nuclei showed high toxicity at concentrations greater than 0.1 mg/mL that was significantly and unexpectedly reduced for the α-tocopherol containing VSM preparation. The recited nanoemulsions are also surprisingly more stable in terms of their colloidal properties during storage and in the presence of biological fluids. The prepared nanoemulsions comprising sphingomyelin were surprisingly more stable compared to those comprising other sphingolipids like ceramide or a phospholipid like phosphatidylcholine. The stability of nanoemulsions with various oil nuclei was also studied and those made with linoleic acid or oleic acid showed diminished stability compared to those prepared with α-tocopherol. Under conditions of stress required for regulatory approval, nanoemulsions made with oleic acid of a Migliol oily nucleus [no information as to the composition of this material has been provided for the Examiner to evaluate how that impact the expected results] and phosphatidyl choline were clearly instable but the VSM formulation according to the present claims was table. 
These arguments are unpersuasive. For evidence of unexpected results, data for a comparison with the closest prior art must demonstrate results that are in fact unexpected and which are reasonably commensurate in scope with the claims. Here, no data for a comparison with the closest prior art has been provided. The rejection does not require selection of sphingomyelin from a list of sphingolipids or lipids more generally wherein evidence of a comparison between formulations containing sphingomyelin, ceramide or phosphatidyl choline would be probative. The stability data also does not appear clear cut and that stability at 4°C shown in figure 15A, both the VSM and the line above, which appears to be the TOGSMCH formulation, have similar slopes indicating equivalent stability over time although the initial sizes differed. In figure 15B showing the stability at 37°C and stability in plasma in figure 15D, it again appears that the formulation immediately above the VSM has a flatter size profile for the initial data points. Applicants have not established what the expected results would be and without information as to what the expected results would be, if the data shown are in fact surprising or unexpected cannot be determined. The scope of possible ligands, only required in dependent claims 5, 12 and 13, that can be added is very broad and it can readily be imagined that some would act to increase toxicity and others would act to decreased toxicity. The generalization that the use of natural products leads to low toxicity is an overbroad generalization gives that natural occurring substances such as lead and arsenic, snake venom are toxic and other compounds can be therapeutic or toxic depending on the dose. Any evidence must be reasonably commensurate in scope with the claims it appears that all of the data was generated using the VSM formulation that comprised 1:0.1 α-tocopherol and sphingomyelin ratio and as noted above, the claims contain no limitations on the overall amount or ratio of these ingredients. There are also no claim limitations requiring a non-toxic formulation or a particular stability, such as relating to the size of the oil droplets, over time. Therefore, the evidence in support of the alleged unexpected results is insufficient to outweigh the prima facie case of obviousness and the rejection is maintained.

Claims 5, 6, 12 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. and Constantinides et al. further in view of Ganta et al. (AAPS PharmSciTech, 2014) and Wauson et al. (Autophagy, 2013). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 1, 2021 and those set forth herein.
Applicants state that Ganta and Wauson do not teach or suggest combining α-tocopherol and sphingomyelin in the same emulsion and fail to cure the deficiencies of Tiwari et al. and Constantinides et al.
These arguments are unpersuasive. As discussed in greater detail above, Tiwari et al. and Constantinides et al. are not deficient as alleged by Applicants so Ganta and Wauson need not teach the alleged deficiencies.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618